Citation Nr: 1451349	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  13-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from September 1946 to March 1948 and in the Coast Guard from January 1955 to May 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  That decision denied service connection for posttraumatic stress disorder (PTSD).  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In August 2014, subsequent to the RO's September 2013 statement of the case, the Veteran submitted copies of his Coast Guard service personnel records.  The Veteran's representative submitted a waiver of the service personnel records, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

The Veteran's Virtual VA claims file contains records from the Delray Community Based Outpatient Clinic (CBOC) and Manchester VA Medical Center (VAMC); however, the RO considered these records in the September 2013 statement of the case.  A review of the Veterans Benefits Management System does not reveal any additional documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has current diagnoses of PTSD and an anxiety disorder that are related to an in-service personal assault.  


CONCLUSION OF LAW

PTSD and an anxiety disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that he has a current psychiatric disorder as result of a personal assault that occurred during his military service.

In January 2012, the Veteran submitted a stressor statement to the RO, describing the assault itself and the events of the days following the assault.  He recalled that he reported the assault to his supervisor the following morning and that the perpetrator was called into that supervisor's office.  Thereafter, both men went on leave.  The Veteran reported that, following those two days of liberty, he returned to the news that he was being transferred from the Hampton Beach Lifeboat Station to storekeeper's school in Groton, Connecticut.  He then described the problems he had in storekeeper's school due to difficulty sleeping and indicated that he sought medical treatment in sickbay.  He received sleeping medication and referral to a doctor.  However, the Veteran stated that he was unable to receive the treatment he needed and dropped out of storekeeper's school.  The doctor referred him to the Staten Island Public Health Hospital for in-patient treatment.  Shortly thereafter, he was separated from the service.  

The Board notes that the Veteran's report of military sexual trauma has been consistent throughout his appeal.  The details of his January 2012 stressor statement, August 2013 hearing testimony before a Decision Review Officer, August 2014 Board hearing testimony, and his statements to his VA mental health care providers have all been consistent with each other.  

Moreover, the Veteran's reports regarding his alleged assault have been consistent with his Coast Guard service personnel records.  The personnel records show that he entered the Coast Guard in January 1955, signing a contract for four years of service.  Shortly thereafter, he was transferred to Cape May, New Jersey.  In March 1955, he was assigned to Hampton Beach Lifeboat Station, and in early February 1956, he transferred to Groton, Connecticut, for storekeeper's school.  This transfer specified that the course should last 16 weeks, yet he disenrolled from storekeeper's school due to physical disability in late March 1956, failing to complete the course.  He then separated from service in May 1956, by reason of convenience of the government with an honorable discharge.  This separation in May 1956 was 16 months following his agreement to serve for four years in January 1955.  

Notably, the May 1956 separation examination report indicates that the Veteran had an abnormal psychiatric evaluation, and he reported having dizziness and pressure in his head.

The Veteran's service records are significant, as they provide evidence supporting the Veteran's claim that he experienced behavioral changes in service that were indicative of a personal assault.  These records show a transfer to Groton, Connecticut, deterioration in work performance by dropping out of storekeeper's school, and a psychological abnormality without an identifiable cause listed on his May 1956 separation examination. 38 C.F.R. § 3.304(f)(5).  Therefore, the Board finds that the Veteran suffered a personal assault during his military service.  

In addition, the evidence shows that the Veteran has PTSD and an anxiety disorder related to the personal assault that occurred during his military service.  His ongoing treatment records clearly document these diagnoses.  Moreover, the Veteran has reported his military personal assault to his treatment providers, which they in turn used as the bases of such diagnoses.

For example, in May 2012, the Veteran reported to a social worker his combination of shame and outrage that the military did not punish the sexual perpetrator.  He also reported his inability to discuss the assault with either his family or friends due the embarrassment about the event.  The social worker concurred with the PTSD diagnosis and specifically related this diagnosis to the Veteran's military sexual trauma in her June 2012 findings.  She reiterated this diagnosis in July 2012.  In August 2012, September 2012, October 2012, December 2012, and May 2013, she again found a diagnosis of PTSD and specifically related that diagnosis to his military sexual trauma.  

Likewise, the Veteran's licensed social worker at the Manchester VAMC has reported that he has struggled with anxiety since the in-service military sexual trauma.  That social worker also issued an Axis I diagnosis for an anxiety disorder in July 2012.  The Veteran's psychologist at the Delray CBOC similarly diagnosed an anxiety disorder in February 2012.  He repeated the diagnosis for an anxiety disorder in April 2012, at the time he reached the conclusion that the Veteran did qualify for a PTSD diagnosis, and reiterated the diagnosis throughout his treatment of the Veteran in the winter of 2012 and 2013.  

Although it is not clear that any of the Veteran's mental health care providers reviewed his service records, the diagnoses and opinions were based upon an accurate factual premise, to include the events surrounding the in-service assault.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Notably, all of these mental health care providers concur in both the diagnoses and the link between the Veteran's current symptoms and his in-service sexual assault.  Further, the Veteran has never discussed any other stressor with any of these mental health care providers.  

For these reasons, the Board concludes that service connection for PTSD and an anxiety disorder is warranted.


ORDER

Service connection for PTSD and an anxiety disorder is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


